DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/530,420 (filed on 07/10/2017) under 35 U.S.C. 119(e) is acknowledged.

Drawings/ Specification

Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters that are not mentioned in the description: 201 (Figure 1) and 702 (in Figures 7-8). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “304” has been used to designate both “a rotation axis” of the sheave and “a small angle” that is formed between a geometric centerline and “a tangent centerline” (see also page 9, third paragraph). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “704B” has been used to designate both “a misaligned state” of the free span and “a geometric centerline” of the free span (see also page 11, first paragraph). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “one or more sheaves having one dimension of introduced fleet angle misalignment for the first free span of the belt” (as recited within claim 4) and “one or more sheaves having two dimensions of introduced fleet angle misalignment for the first free span of the belt” (as recited within claim 5), all must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1-5, 7-8, 13, and 15-17 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 5, the limitation “the rotating sheave” should read “the freely rotating sheave”.
In claim 1, line 6, the limitation “the first free span of belt” should read “the first free span of the belt”.
In claim 2, line 2, the limitation “the first free span of belt” should read “the first free span of the belt”.
In claim 2, line 2-3, the limitation “an untwisted and misaligned second free span of belt” should read “an untwisted and misaligned second free span of the belt”.
In claim 2, line 4-5 and 5-6, the limitation “the untwisted and misaligned second free span of belt” should read “the untwisted and misaligned second free span of the belt”.
In claim 2, line 6, the limitation “the total differential of tension” should read “a total differential of tension”.
In claim 3, line 3, the limitation “the range” should read “a range”.
In claim 4, lines 4 and 5, the limitation “the sheave” should read “the one or more sheaves”.
In claim 5, lines 4 and 5, the limitation “the sheave” should read “the one or more sheaves”.
In claim 7, line 2, the limitation “a first extremity” should read “the first extremity”.
In claim 7, line 3, the limitation “a second extremity” should read “the second extremity”.
In claim 8, line 2, the limitation “a belt” should read “the belt”.
In claim 8, line 4, the limitation “the free span of belt” should read “the free span of the belt”.
In claim 8, line 6-7, the limitation “the freely rotating sheave and/or driven sheave” should read “the freely rotating sheave and/or the driven sheave”.
In claim 8, line 8, the limitation “the free span of belt” should read “the free span of the belt”.
In claim 8, line 9-10, the limitation “the free span of belt” should read “the free span of the belt”.
In claim 8, line 10-11, the limitation “the freely rotating sheave and/or driven sheave” should read “the freely rotating sheave and/or the driven sheave”.
In claim 13, line 1, the limitation “wherein belt” should read “wherein the belt”.
In claim 15, line 2, the limitation “the sheaves” should read “the flanged sheaves”.
In claim 16, line 1, the limitation “the first free span” should read “the free span”.
In claim 17, line 1, the limitation “the first free span” should read “the free span”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 10 limitations recite “the sheave support assembly is configured to pivot”; applicant’s specification however makes no mention of the sheave support assembly (1004/ 1404) in the claimed apparatus being capable of pivoting. Therefore, claim 10 does not meet the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 limitation “the freely rotating sheave or the driven sheave comprise one or more sheaves having one dimension of introduced fleet angle misalignment for the first free span of the belt” (in lines 1-3) renders the claim vague and indefinite. It is unclear what constitute or what defines the “one dimension of introduced fleet angle misalignment”. In other words, is the “one dimension of introduced fleet angle misalignment” referring to a feature/ component on the one or more sheaves that causes the misalignment of the geometric centerline of the first free span of the belt so as to form a fleet angle, or is it referring to something entirely different? Examiner further notes that, applicant’s specification and the drawings also fail to clearly explain the intended connotation of the limitation “one dimension of introduced fleet angle misalignment”.

Claim 5 limitation “the freely rotating sheave or the driven sheave comprise one or more sheaves having two dimensions of introduced fleet angle misalignment for the first free span of the belt” (in lines 1-3) renders the claim vague and indefinite. It is unclear what constitute or what defines the “two dimensions of introduced fleet angle misalignment”. In other words, is the “two dimensions of introduced fleet angle misalignment” referring to a feature(s)/ component(s) on the one or more sheaves that causes the misalignment of the geometric centerline of the first free span of the belt so as to form a fleet angle, or is it referring to something entirely different? Examiner further notes that, applicant’s specification and the drawings also fail to clearly explain the intended connotation of the limitation “two dimensions of introduced fleet angle misalignment”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Tajima et al. (U.S. Patent 6,453,834 B1 hereinafter referred to as “Tajima”).

In regards to claim 1, Tajima teach (Figures 1-5) a method of employing a belt (timing belt 44) for an angular drive (combined structure of the upper shaft 30, the timing pulley 32, the timing pulley 34, the lower shaft 36, the timing pulley 38, the timing belt 39, the main shaft 40, the timing pulley 42, and the timing belt 44), the method comprising: applying a twisted geometry (figures 2-5 clearly illustrate, each belt segment of the timing belt 44 that runs between the timing pulley 34 and the trimming pulley 42, having a twisted form; see also Col. 2, line 60-61 and Col. 3, line 54-58) to a first free span (left-side belt segment of the timing belt 44 illustrated in figures 1-5) of the belt (timing belt 44); supporting the first free span of the belt (left-side belt segment of the timing belt 44) via a driven sheave (trimming pulley 42) at a first extremity of the first free span (section of the left-side belt segment of the timing belt 44 that is closest to the timing pulley 42); and at least one of positioning and orienting the driven sheave (trimming pulley 42) so as to misalign a geometric centerline of the first free span of the belt (centerline of the left-side belt segment of the timing belt 44 after the timing belt 44 is twisted between the trimming pulleys 34 and 42, as indicated in the modified figure 5 below) at a given fleet angle (angle defined between the centerline of the left-side belt segment after the timing belt 44 is twisted and the centerline of the left-side belt segment before the timing belt 44 is twisted, as indicated in the modified figure 5 below) with respect to a second extremity of the first free span (section of the left-side belt segment of the timing belt 44 that is closest to the timing pulley 34) (Figures 3 and 5 clearly illustrate, the relative offset of the timing pulley 34 and the trimming pulley 42 causing the centerline of the left-side belt segment of the timing belt 44 to be angled after it is twisted when compared to the centerline of said left-side belt segment before it is twisted).

    PNG
    media_image1.png
    866
    450
    media_image1.png
    Greyscale


In regards to claim 4, Tajima teach all intervening claim limitations as shown above. Tajima further teach (Figures 1-5), the driven sheave (trimming pulley 42) comprise one sheave having one dimension of introduced fleet angle misalignment (figures 2-5 clearly illustrate, the trimming pulley 42 configured to misalign or angle the right-side belt segment of the timing belt 44 that is disposed between the timing pulley 42 and the timing belt 34) for the first free span of the belt (left-side belt segment of the timing belt 44 illustrated in figures 1-5) that has a twisted entry on one engagement interface of the sheave (engagement area between the timing belt 44 and the trimming pulley 42 near the bottom section of the left-side belt segment illustrated in figures 3 and 5) and a straight exit at another engagement interface of the sheave (engagement area between the timing belt 44 and the trimming pulley 42 near the bottom section of the right-side belt segment illustrated in figures 3 and 5).

In regards to claims 6-7, Tajima teach all intervening claim limitations as shown above. Tajima further teach (Figures 1-5), the driven sheave (timing pulley 42) comprising one flanged sheave figures 3 and 5 clearly illustrate, the timing pulley 42 including flanges 42a) (see also Col. 4, line 54-56); the driven sheave (timing pulley 42) positioned at a first extremity of the first free span of the belt (section of the left-side belt segment of the timing belt 44 that is closest to the timing pulley 42) being positioned orthogonally to another sheave (timing pulley 34) positioned at a second extremity of the first free span of the belt (section of the left-side belt segment of the timing belt 44 that is closest to the timing pulley 34) (see also the modified figure 5 above).

In regards to claim 8, Tajima teach (Figures 1-5) an apparatus (power transmission device illustrated in figure 1) employing a belt (timing belt 44) for an angular drive (combined structure of the upper shaft 30, the timing pulley 32, the timing pulley 34, the lower shaft 36, the timing pulley 38, the timing belt 39, the main shaft 40, the timing pulley 42, and the timing belt 44), the apparatus (power transmission device illustrated in figure 1) comprising: the belt (timing belt 44) having a free span (left-side belt segment of the timing belt 44 illustrated in figures 1-5) configured in a twisted geometry (figures 2-5 clearly illustrate, each belt segment of the timing belt 44 that runs between the timing pulley 34 and the trimming pulley 42, having a twisted form; see also Col. 2, line 60-61 and Col. 3, line 54-58); a driven sheave (trimming pulley 42) supporting a first end of the free span (section of the left-side belt segment of the timing belt 44 that is closest to the timing pulley 42); a sheave support assembly (machine frame 10 and main shaft 40) housing the driven sheave (timing pulley 42) and configured to position and/or orient the driven sheave (trimming pulley 42) so as to misalign a geometric centerline of the free span of the belt (centerline of the left-side belt segment of the timing belt 44 after the timing belt 44 is twisted between the trimming pulleys 34 and 42, as indicated in the modified figure 5 above) in the twisted geometry; and the free span of the belt (left-side belt segment of the timing belt 44) being misaligned at a given fleet angle (angle defined between the centerline of the left-side belt segment after the timing belt 44 is twisted and the centerline of the left-side belt segment before the timing belt 44 is twisted, as indicated in the modified figure 5 above) with respect to a stationary sheave (timing pulley 34) positioned at a second end of the free span (section of the left-side belt segment of the timing belt 44 that is closest to the timing pulley 34) (Figures 3 and 5 clearly illustrate, the relative offset of the timing pulley 34 and the trimming pulley 42 causing the centerline of the left-side belt segment of the timing belt 44 to be angled after it is twisted when compared to the centerline of said left-side belt segment before it is twisted); wherein, the sheave support assembly (machine frame 10 and main shaft 40) is configured to retain the driven sheave (timing pulley 44) at the given fleet angle (angle defined between the centerline of the left-side belt segment after the timing belt 44 is twisted and the centerline of the left-side belt segment before the timing belt 44 is twisted) to maintain the misalignment (Col. 3, line 47 - Col. 4, line 65, the main shaft 40 extending through the machine frame 10 and being coupled to a drive source/ a motor; the timing pulley 42 being fixed to the main shaft 40, while the timing pulley 34 being fixed to the upper shaft 30; the adjustments to position of the timing pulleys 34 and 42 relative to each other can only be performed prior to correspondingly fixing said timing pulleys 34 and 42 on the respective upper shaft 30 and the main shaft 40; where the selected positional relationship of the timing pulleys 34 and 42 prevents the timing belt 44 from sliding sideways in a width direction along said timing pulleys 34 and 42; therefore, it can be recognized that the machine frame 10 assist in maintaining the running angle/ orientation of left-side belt segment of the timing belt 44 between the timing pulleys 34 and 42).

In regards to claims 10-13, Tajima teach all intervening claim limitations as shown above. Tajima further teach (Figures 1-5), the sheave support assembly (machine frame 10 and main shaft 40) being configured to pivot (Col. 3, line 47 - Col. 4, line 65 disclose, the main shaft 40 extending through and being supported by machine frame 10, the timing pulley being attached/ mounted on the main shaft 40, and the main shaft 40 being coupled to a drive source/ a motor in order to rotate said main shaft 40; therefore, it is clear that the main shaft 40, which supports the timing pulley 42 within the machine frame 10, pivots about its own central axis); the stationary sheave (timing pulley 34) being orthogonal (as clearly illustrated in figures 1-5) to the driven sheave (timing pulley 42); the driven sheave (timing pulley 42) comprising one flanged sheave (figures 3 and 5 clearly illustrate, the timing pulley 42 including flanges 42a) (see also Col. 4, line 54-56); and belt (timing belt 44) being a flat belt (as clearly illustrated in figures 2-5).

Claims 1, 5, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baier (German Patent DE3836727 A1).

In regards to claim 1, Baier teach (Figures 1-2) a method of employing a belt (drive belt 15) for an angular drive (belt transmission 10), the method comprising: applying a twisted geometry (as clearly illustrated in figures 1-2) to a first free span (tension strand 16) of the belt (drive belt 15); supporting the first free span (tension strand 16) of the belt (drive belt 15) via a freely rotating sheave (inlet deflection roller 18) at a first extremity of the first free span (section of the tension strand 16 that is disposed between the input/ drive pulley 12 and the inlet deflection roller 18) of the belt (drive belt 15); and at least one of positioning and orienting the freely rotating sheave (inlet deflection roller 18) so as to misalign a geometric centerline of the first free span (centerline that bisects the tension strand 16) of the belt (drive belt 15) at a given fleet angle (deflection angle 23) with respect to a second extremity of the first free span (section of the tension strand 16 that is disposed between the output/ driven pulley 14 and the inlet deflection roller 18) of the belt (drive belt 15) (see also paragraphs 0009-0015 in the translated DE3836727 A1 provided with this office action).

In regards to claim 5, Baier teach all intervening claim limitations as shown above. Baier further teach (Figures 1-2), the freely rotating sheave (inlet deflection roller 18) comprising one sheaves having two dimensions of introduced fleet angle misalignment (figure 1 clearly illustrate, the inlet deflection roller 18 being configured to bend the tension strand 16 in a vertical direction and in a horizonal direction so that the tension strand 16 crosses the empty strand 17 at the crossing point 20) for the first free span of the belt (tension strand 16) that has a twisted entry on one engagement interface of the sheave (side of the inlet deflection roller 18 that is closest to the output/ driven pulley 14) and a straight exit at another engagement interface of the sheave (side of the inlet deflection roller 18 that is closest to the output/ driven pulley 14).

In regards to claim 7, Baier teach all intervening claim limitations as shown above. Baier further teach (Figures 1-2), the freely rotating sheave (inlet deflection roller 18) positioned at the first extremity of the first free span (section of the tension strand 16 that is disposed between the input/ drive pulley 12 and the inlet deflection roller 18) of the belt (drive belt 15) being positioned orthogonally (as clearly illustrated in figures 1-2) to another sheave (output/ driven pulley 14) positioned at the second extremity of the first free span (section of the tension strand 16 that is disposed between the output/ driven pulley 14 and the inlet deflection roller 18) of the belt (drive belt 15).

In regards to claim 8, Baier teach (Figures 1-2) an apparatus (belt transmission 10 and housing 25) employing a belt (drive belt 15) for an angular drive (belt transmission 10), the apparatus (belt transmission 10 and housing 25) comprising: the belt (drive belt 15) having a free span (tension strand 16) configured in a twisted geometry (as clearly illustrated in figures 1-2); a freely rotating sheave (inlet deflection roller 18) supporting a first end of the free span (section of the tension strand 16 that is disposed between the input/ drive pulley 12 and the inlet deflection roller 18) of the belt (drive belt 15); a sheave support assembly (roller holders 24 of the housing 25) housing the freely rotating sheave (inlet deflection roller 18) and configured to position and/or orient the freely rotating sheave (inlet deflection roller 18) so as to misalign a geometric centerline of the free span (centerline that bisects the tension strand 16) of the belt (drive belt 15) in the twisted geometry; and the first end of the free span (section of the tension strand 16 that is disposed between the input/ drive pulley 12 and the inlet deflection roller 18) of the belt (drive belt 15) being misaligned at a given fleet angle (deflection angle 23) with respect to a stationary sheave (output/ driven pulley 14) positioned at a second end of the free span (section of the tension strand 16 that is disposed between the output/ driven pulley 14 and the inlet deflection roller 18) of the belt (drive belt 15); wherein, the sheave support assembly (roller holders 24 of the housing 25) is configured to retain the freely rotating sheave (inlet deflection roller 18) at the given fleet angle (deflection angle 23) to maintain the misalignment (see also paragraphs 0009-0015 in the translated DE3836727 A1 provided with this office action).

In regards to claim 11, Baier teach all intervening claim limitations as shown above. Baier further teach (Figures 1-2), the stationary sheave (output/ driven pulley 14) being orthogonal (as clearly illustrated in figures 1-2) to the freely rotating sheave (inlet deflection roller 18).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baier, in view of McCanse et al. (U.S. Patent 3,774,464 A hereinafter referred to as “McCanse”).

In regards to claim 9, Baier teach all intervening claim limitations as shown above. Yet, Baier fail to further teach the sheave support assembly (roller holders 24 of the housing 25) being configured to slide.
However, McCanse teach (Figure 9) an apparatus (mower 510) employing a belt (140) for an angular drive (transmission 516), the apparatus (mower 510) comprising: the belt (belt 140) having a free span (return side 544 of the belt 140) configured in a twisted geometry (as clearly illustrated in figure 9); a freely rotating sheave (mule pulley 528) supporting the free span of the belt (return side 544 of the belt 140); a sheave support assembly (adjustable mounting assembly 588 of the belt tightening structure 538 that is attached to the platform 118) house/ support the freely rotating sheave (mule pulley 528); the sheave support assembly (adjustable mounting assembly 588 of the belt tightening structure 538 that is attached to the platform 118) being configured to position and/or orient the freely rotating sheave (mule pulley 528) so as to misalign a geometric centerline of a first end of the free span of the belt (centerline the bisect the section of return side 544 that is disposed between the drive pulley 124 and the mule pulley 528) at a given fleet angle (angle formed between the section of return side 544 that is disposed between the drive pulley 124 and the mule pulley 528 and the section of return side 544 that is disposed between the right driven pulley 132 and the mule pulley 528) with respect to a stationary sheave (right driven pulley 132) positioned at a second end of the free span of the belt (section of return side 544 that is disposed between the right driven pulley 132 and the mule pulley 528); and the sheave support assembly (adjustable mounting assembly 588 of the belt tightening structure 538 that is attached to the platform 118) being configured to retain the freely rotating sheave (mule pulley 528) at the given fleet angle (angle formed between the section of return side 544 that is disposed between the drive pulley 124 and the mule pulley 528 and the section of return side 544 that is disposed between the right driven pulley 132 and the mule pulley 528) to maintain the misalignment; wherein, the sheave support assembly (adjustable mounting assembly 588 of the belt tightening structure 538 that is attached to the platform 118) is also configured to slide in order to adjust the position of the freely rotating sheave (mule pulley 528) so as to provide appropriate tension to the free span of the belt (return side 544 of the belt 140) (Col. 6, line 10-32 disclose, the adjustable mounting assembly 588 of the belt tightening structure 538 having a similar structure to the adjustable mounting assembly 188 of the belt tightening structure 138 that is illustrated in figures 5-8; where Col. 4, line 24-32 and Col. 5, line 29-42 disclose, the adjustable mounting assembly 188 being designed to hold a mule pulley in a number of preselected fixed positions and including a mounting block 190 slidably positioned within a bracket 192; the mounting block 190 being adjustably held by a threaded bolt 194; and the tension in the belt 140 can be increased or decrease by appropriately adjusting the threaded bolt 194 so as to move the mule pulley coupled to the mounting block 190).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Baier’s apparatus with a sheave support assembly that can be slid/ displaced as suggested by McCanse. Such a modification would allow a user to adjust the position the freely rotating sheave as desired, or to reposition the freely rotating sheave at a preferred location relative to the stationary sheave in a manner that results in the free span of the belt having sufficient and/ or ideal tension; thereby improving the overall functionality and performance of the apparatus/ angular drive.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima, in view of Stuemky et al. (U.S. Patent 4,990,125 A hereinafter referred to as “Stuemky”).

In regards to claim 14, Tajima teach all intervening claim limitations as shown above. Yet, Tajima does not disclose the flat belt (timing belt 44) at least partially being composed of steel, aramid, polyester, polyurethane, or a reinforced synthetic fiber.
Whereas, Stuemky teach (Figures 1-7 and 11) an apparatus (power transmission drive 36) that employs a belt (power transmission belt 10) having a free span (slack side span T2) configured in a twisted geometry (as clearly illustrated in figures 5-7); a driven sheave (driver pulley 38) supporting a first end of the free span of the belt (section of the slack side span T2 of the power transmission belt 10 that is closest to the driver pulley 38); the driven sheave (driver pulley 38) being position and/or orient so as to misalign (as clearly illustrated in figured 7) a geometric centerline of the free span of the belt (centerline of the slack side span T2 of the power transmission belt 10 after the power transmission belt 10 is twisted between the drive pulley 38 and the driven member 40) at a given fleet angle with respect to a stationary sheave (driven member 40) positioned at a second end of the free span of the belt (section of the slack side span T2 of the power transmission belt 10 that is closest to the driven member 40); and the belt (power transmission belt 10) being a flat belt (Col. 3, line 36-43 and the Abstract described the power transmission belt 10 to a flat type belt) composed, at least in part, of at least one of aramid, polyester, polyurethane, and a reinforced synthetic fiber (Col. 3, line 36-67 disclose, the power transmission belt 10 being made of any suitable elastomer such as, natural and synthetic rubbers/ blends, or millable polyurethane; where the power transmission belt 10 include reinforcing yarns 25 and 26 that are formed by twisted fibers made of the synthetic fibers aramid, nylon, or polyester).
Consequently, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to construct (or at least partially) the flat belt in Tajima apparatus using aramid, polyester, polyurethane, or reinforced synthetic fiber, as suggested by Stuemky. Aramid, polyester, polyurethane, and reinforced synthetic fiber are widely used material in the art in forming belts due to certain favorable physical and performance characteristics (e.g. high tensile strength, ideal flexibility/ elasticity, high heat resistance, resistance to wear/ tear, low frictional properties, and such) exhibited by belts made of such materials. Thus, based desired design requirements/ limitations and/ or based on preferred physical and functional characteristics of the flat belt (for example, tensile strength, flexibility/ elasticity/ rigidity, heat resistance, abrasion resistance, and/ or frictional coefficient), one of ordinary skill in the art would have selected aramid, polyester, polyurethane, or reinforced synthetic fiber as the material that composes the flat belt in order to achieve optimal flat belt performance. 

In regards to claim 15, Tajima in view of Stuemky teach all intervening claim limitations as shown above. Tajima further teach (Figures 1-5), the driven sheave (timing pulley 42) comprising a flanged sheave (figures 3 and 5 clearly illustrate, the timing pulley 42 including flanges 42a) (see also Col. 4, line 54-56); the driven sheave/ flanged sheave (timing pulley 42) defining a width between flanges (flanges 42a) of the driven sheave/ flanged sheave (timing pulley 42) that is wider than the flat belt (timing belt 44) (figures 3 and 5 clearly illustrate, the spacing between the flanges 42a of the timing pulley 42 being larger than the width of the timing belt 44). Yet, Tajima fail to explicitly disclose the width between flanges (flanges 42a) of the driven sheave/ flanged sheave (timing pulley 42) specifically being 1mm wider than the flat belt (timing belt 44). 
Nevertheless, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to set the width between the flanges of the driven sheave/ flanged sheave in the modified apparatus taught by Tajima in view Stuemky, to be at least 1mm greater than the width of the flat belt. Such a configuration would ensure that the contact between the flanges of the driven sheave/ flanged sheave and the outer side-edges of the flat belt will be minimized and/ or prevented; thereby effectively decreasing the amount of frication generated between the flanges and flat belt; which will reduce the wear/ tear induced on both the flanges and said flat belt.  

Allowable Subject Matter

Claims 2-3 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:
In regards to claim 2, Tajima or Baier, individually teach all intervening claim limitations as shown above. Tajima, or alternatively Baier, further propose the angular drive comprising a supporting sheave and the belt having a second free span that extends between said support sheave and the freely rotating sheave/ driven sheave. However, Tajima and Baier, both fail to teach the direction and a magnitude of misalignment of the given fleet angle of the twisted and misaligned first free span of the belt equaling to that of an untwisted and misaligned second free span of the belt, or the total differential of tension across (i.e. between the two opposite edges) of the untwisted and misaligned second free span of the belt being substantially the opposite of the total differential of tension across (e. between the two opposite edges) the twisted and misaligned first free span of the belt. In fact, the second free span of the belt in both Tajima and Baier are twisted in the same manner as the respective first span of the belt. In addition, neither Tajima nor Baier provide any details pertaining to the magnitude of the given fleet angle/ misalignment of either free spans, or the total differential of tension between the corresponding edges of the first and second free spans. Furthermore, all other cited prior art reference, either independently or in combination, also fail to disclose or render obvious a method involving the collecting structural configuration recited within claims 1-2. Subsequently, claim 2 limitations appears to contain allowable subject matter over the prior art of record; specially when said limitations are considered in conjunctions with the limitations in parent claim 1 and considered in light of applicant’s specification.

In regards to claims 3 and 16-17, Tajima or Baier, individually teach all intervening claim limitations as shown above. Nevertheless, Tajima, Baier, and all other cited prior art references, either independently or in combination, fail to teach or conceive, twisted geometry of the first free span of the belt having twist ratios that are less than or equal to 20:1 (as recited within claim 3), the given fleet angle being in the range of 0.25 - 1.5 degrees (as recited within claim 3), the twisted geometry of the first free span of the belt having twist ratios that are 20:1 or 15:1 (as recited within claim 16), or the twisted geometry of the first free span of the belt having twist ratios that are less than or equal to 15:1 (as recited within claim 17). Examiner further emphasize that the specification pertaining to the claimed invention, extensity describes how the applicant has determined the specific twist ratios and the fleet angle range claimed within corresponding claimed 3 and 16-17, and why said twist ratio and said fleet angle range is a key feature in the claimed invention. Resultingly, claims 3 and 16-17 limitations appears to contain allowable subject matter over the prior art of record; specially when said limitations are viewed in light of applicant’s specification.
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                            /MICHAEL R MANSEN/                                                                    Supervisory Patent Examiner, Art Unit 3654